Citation Nr: 1532843	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  12-22 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for Meniere's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1980 to July 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the St. Petersburg, Florida RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing before the undersigned in May 2015, the Veteran testified that his symptoms have increased in severity.  He noted that while he is currently working for the Joint Forces Command in Honolulu, Hawaii, his contract was not going to be renewed due to problems he was having on the job related to Meniere's disease.  The record does not show there has been development to ascertain the impact of the Meniere's on the Veteran's employment.  He also testified that he was involved in three automobile accidents due to his Meniere's disease; records pertaining to such accidents (i.e., police reports, insurance claims and findings) are likely to contain pertinent information, but are not associated with the record, and have not been sought.  They must be sought on remand (for a complete disability picture of the Meniere's).   

At the hearing before the undersigned the Veteran also submitted private treatment record spanning from 2009 to 2015.  Is not clear whether these represent the complete records of his treatment for Meniere's; it so, they suggest the disease went untreated for years at a time during the evaluation period.  In October 2011, he reported intermittent spells [of Meniere's].  He stated that three years earlier he developed sudden drop attacks, with no loss of consciousness, and had hit his head hard in such falls.  The episodes were fewer in the previous six months, with the last having occurring two months prior.  The assessment was Meniere's disease.  In September 2012 it was noted that he had a vestibular dysfunction.  In May 2015, he stated that since his last visit in September 2012, there had been no change in his symptoms.  He continued to have daily dizziness.  He stated that driving on highways or hiking on ridges created a tilting sensation.  He reported that he had experienced three drop attacks at work in the last month.  He described an attack as severe dizziness, followed by the world flipping over.  He reported intermittent pressure and tinnitus in the right ear, and that his balance was fair to poor.  He related that he lived on a boat, and that the rocking sensation of the boat was soothing to his balance.  He added that artificial motion triggered dizziness.  He related he did okay on an airplane, although he had vertigo (a drop attack) on his last plane flight.  The assessments were tinnitus, Meniere's disease, asymmetrical hearing loss and vertigo.  The examiner noted the Veteran continued to have frequent attacks.  Notably, the provider also indicated that the occurrence of "drop attacks" could not be confirmed.

The Veteran's descriptions of his symptoms to the examiner in May 2015 are consistent with his testimony before the undersigned later that month.  He testified that he did very well on a boat in rough water, but had problems riding in a car.

The Veteran's most recent VA examination for Meniere's disease was in 2010 and he asserts it has increased in severity since.  In light of the allegations of worsening, and the length of the intervening period since the Veteran was last examined, a contemporaneous examination is indicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluation and/or treatment he has received for Meniere's disease since 2009 (complete records of which, to include any medication prescriptions, referrals, etc., are not associated with the record), and to submit authorization forms for VA to secure complete records of all such private evaluations and treatment.  The AOJ should secure complete clinical records of the evaluations and treatment (i.e., those record not already associated with the record) from all providers identified.  

2.  The AOJ should ask the Veteran to identify his employer in Honolulu, Hawaii and to provide authorizations for VA to secure any employment records tending to corroborate the nature and frequency of the Veteran's "drop attacks" or other symptoms of Meniere's manifested at work, and their impact on his employment, e.g., any reports of observances of "drop attacks", related on the job injuries, treatment provided at work, time lost from work, and job restrictions.  

The AOJ should also ask the Veteran to provide identifying information regarding (and any releases for records needed to secure reports of) the three automobile accidents he alleges occurred due to his Meniere's (including when and where the accidents occurred, identification of the local police authority where an accident report was filed or a ticket was issued, all providers of any treatment he may have received following such accidents; and any insurance claims and determinations, to include all medical evaluations considered in conjunction with any insurance determinations).  

The Veteran should be advised of the provisions of 38 C.F.R. § 3.158(a) in connection with this development, and that his claim will be processed under those provisions if he fails to provide the evidence and information sought.   The AOJ should secure complete pertinent medical and other records from all sources identified.  If he does not respond, the case should be further processed under § 3.158.  
3.  The AOJ should then arrange for the Veteran to be examined by an otolaryngologist to assess the current severity of his Meniere's disease.  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The findings noted should be described in detail; the examiner should specifically: note whether the Veteran has a cerebellar gait, comment on the Veteran's reports of "drop attacks" (i.e., whether the reports of any such uncorroborated attacks are consistent with the disability picture presented), note the frequency of attacks of vertigo and cerebellar gait, and comment on the Veteran's reports of related functional impairment, including his reports impact on travel by plane and automobile and absence of impact on water transport activities (see hearing transcript).  

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

